        Case 2:10-cr-00222-LMA-SS Document 957 Filed 05/08/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                                     No. 10-222

ALVIN MINGO                                                               SECTION I

                                 ORDER & REASONS

         Before the Court is defendant Alvin Mingo’s (“Mingo”) motion 1 to reduce his

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). For the following reasons, the motion

is denied.

                                            I.

         On March 17, 2011, Mingo pled guilty to counts 1, 12, 16–19, 21, and 25–27 of

the superseding indictment, which charged him with one count of conspiracy to

possess with the intent to distribute fifty grams or more of cocaine base and five

hundred grams or more of cocaine hydrochloride, six counts of use of a

communications facility in furtherance of a drug trafficking crime, one count of

possession with the intent to distribute a quantity of cocaine hydrochloride, one count

of possession of a firearm in furtherance of a drug trafficking crime, and one count of

possession of a firearm by a convicted felon. 2

         On September 6, 2012, the Court sentenced Mingo to a term of 216 months in

the custody of the Bureau of Prisons (“BOP”) to run consecutively to the sentence he




1   R. Doc. No. 953.
2   R. Doc. No. 233, at 1–2, 5–8, 10–11; R. Doc. No. 314.
      Case 2:10-cr-00222-LMA-SS Document 957 Filed 05/08/20 Page 2 of 4



was already serving for a prior federal conviction of possession with the intent to

distribute between five and fifty grams of cocaine base. 3 The Court also imposed an

eight-year term of supervised release. 4

                                           II.

      In relevant part, section 3582(c)(1)(A) of the First Step Act provides that a

court may not modify a term of imprisonment unless a motion is made after the

prisoner has exhausted his administrative remedies and the court, after considering

the factors set forth in 18 U.S.C. § 3553(a), finds that “extraordinary and compelling

reasons warrant such a reduction.” 5 18 U.S.C. § 3582(c)(1)(A)(i). The reduction must

also be “consistent with applicable policy statements issued by the Sentencing

Commission.” Id.

      Section 3582 allows a court to consider a defendant’s motion for modification

of a term of imprisonment only “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. §

3582(c)(1)(A). Mingo does not assert that he has submitted a request to the warden

of the facility at which he is being held. Instead, he argues that “[b]ecause of the

prison’s understaffed ability to process requests for emergency relief, the Petitioner .



3 R. Doc. No. 537, at 2; see Docket No. 03-293, R. Doc. Nos. 1 & 15.
4 R. Doc. No. 537, at 3.
5 As Mingo is not at least seventy years old, 18 U.S.C. § 3582(c)(1)(A)(ii) does not

apply. See R. Doc. No. 506, at 5.


                                           2
      Case 2:10-cr-00222-LMA-SS Document 957 Filed 05/08/20 Page 3 of 4



. . does not have time to wait on the steps provided by the BOP.” 6 In light of the

threat that COVID-19 poses to his health, Mingo maintains that he should be excused

from any exhaustion requirement. 7

      “The requirement that an inmate first exhaust his administrative remedies

within the BOP is jurisdictional.” United States v. Gentry, No. 03-50033, 2020 WL

2131001, at *2 (W.D. La. May 5, 2020) (citing United States v. Garcia, 606 F.3d 209,

212 n.5 (5th Cir. 2010)); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020) (characterizing the defendant’s failure to exhaust administrative remedies

as “a glaring roadblock foreclosing compassionate release at this point”).

      Even in the context of the COVID-19 pandemic, a defendant must first satisfy

the exhaustion criteria of 18 U.S.C. § 3582(c)(1)(A) in order for the Court to have

jurisdiction over a motion for a sentence reduction. “This conclusion is supported by

a number of cases in which courts have addressed motions for compassionate release

under the [First Step Act] due to COVID-19 and found they do not have the authority

to address those motions when the defendants have not first satisfied the exhaustion

requirements[.]” United States v. Guyton, No. 11-271, 2020 WL 2128579, at *2 (E.D.

La. May 5, 2020) (Milazzo, J.) (internal citation omitted) (collecting cases).

      Accordingly, Mingo’s motion is not properly before this Court because he has

not shown that he either “fully exhausted all administrative rights” or “the lapse of




6R. Doc. No. 953, at 1.
7Id. Mingo contends that because he is African-American and suffers from high blood
pressure and hypertension, he is at greater risk of death if he contracts COVID-19.
Id.

                                           3
      Case 2:10-cr-00222-LMA-SS Document 957 Filed 05/08/20 Page 4 of 4



30 days from the receipt” of a request for compassionate release by the warden of his

facility. See 18 U.S.C. § 3582(c)(1)(A).

                                           III.

      Accordingly,

      IT IS ORDERED that Mingo’s motion to reduce his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A) is DISMISSED WITHOUT PREJUDICE.

      New Orleans, Louisiana, May 8, 2020.



                                             _______________________________________
                                                       LANCE M. AFRICK
                                             UNITED STATES DISTRICT JUDGE




                                            4
